IN THE SUPREME COURT OF IOWA
                             No. 14–1201

                         Filed March 27, 2015

                         Amended June 5, 2015


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

ANTHONY ZANE BLESSUM,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Respondent appeals from the grievance commission’s findings of

ethical violations and its recommendation of a four-year suspension.

LICENSE SUSPENDED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

complainant.



      David L. Brown, Hansen, McClintock & Riley, Des Moines,

Brenda K. Wallrichs, Lederer Weston Craig PLC, Cedar Rapids, and

Kent A. Gummert, Lederer Weston Craig PLC, West Des Moines, for

respondent.
                                     2

MANSFIELD, Justice.

      An Iowa attorney entered into an intimate relationship with one of

his clients, then assaulted her after the relationship deteriorated. The

attorney pled guilty to assault causing bodily injury, a serious

misdemeanor. See Iowa Code §§ 708.1(1), .2(2) (2011). In addition, the

attorney did not finalize the qualified domestic relations order (QDRO) in

this client’s divorce case for two years, and he withdrew this client’s fee

from his trust account before doing the work.

      The Board filed a complaint alleging the attorney violated Iowa

Rules of Professional Conduct 32:1.3 (lack of diligence), 32:1.8(j) (sexual

relationship with a client), 32:8.4(b) (criminal act adversely reflecting on

the attorney’s fitness as a lawyer), and 32:1.15(c) (improper handling of

client funds).   A grievance commission panel found that these alleged

violations had occurred and recommended the attorney be suspended

indefinitely with no possibility of reinstatement for four years.       The

attorney has appealed from the commission’s recommendation.

      Based on our de novo review of the matter, including the

aggravating and mitigating circumstances and our relevant precedents,

we conclude the attorney violated rules 32:1.8(j), 32:8.4(b), and

32:1.15(c). We order that his license be suspended indefinitely with no

possibility of reinstatement for eighteen months.

      I. Background Facts and Proceedings.

      Anthony Zane Blessum was admitted to the Iowa bar in 1984. For

eleven years beginning in 1986, Blessum served part time as the

Madison County Attorney. He currently practices in West Des Moines as

a solo practitioner. He handles criminal law, family law, personal injury,

breach of contract, workers’ compensation, and social security cases.
                                         3

       In October 2008, Jane Doe 1 and her husband came to Blessum’s

office seeking legal assistance to dissolve their marriage. Blessum had

previously represented Doe’s husband in one matter in 2002 and had

written a letter on behalf of Jane Doe in a real estate matter in 2007.

Blessum informed the couple he could not represent both of them

because it would be a conflict of interest. It was decided that Blessum

would represent Jane Doe only and would draft the petition for

dissolution of marriage.

       Doe paid Blessum a $1000 fee on October 6, 2008, for his

representation in the divorce.        Blessum deposited the $1000 into his

trust account on October 6 but then withdrew the entire amount on

October 14. He did not notify Doe of the withdrawal.

       Blessum filed the petition on behalf of Jane Doe later that month.

In February 2009, Blessum drafted a proposed divorce decree and sent

copies to Doe and her husband. The stipulated decree of dissolution was

filed and approved by the district court in March. It provided, in relevant

part, that Jane Doe was to be awarded $110,000.00 from her husband’s

retirement plan and that “[Jane Doe]’s attorney shall be responsible for

preparing the necessary documents to effectuate this transfer.”

       At that time, Blessum sent a copy of the decree and a letter to Doe,

stating, “Our office will prepare the Qualified Domestic Relations Order

[QDRO—to effectuate the transfer from your ex-husband’s retirement

plan] once we receive the pension documents from [your ex-husband].”

That same day, Blessum wrote Doe’s ex-husband asking him to forward

his pension documents.            Doe’s ex-husband provided the relevant

documents to Blessum two months later.                    Handwritten notes in

       1Due to the sensitive nature of the complaint and the underlying facts, we use
the pseudonym “Jane Doe” to refer to the complainant.
                                     4

Blessum’s file indicate he mailed drafts of the QDRO to both parties for

their approval but received no response. Undated, handwritten notes in

the file also indicate that Doe later called Blessum’s office and asked him

to stop work on her case.

      On December 21, Blessum’s legal assistant mailed copies of the

QDRO to Jane Doe, Doe’s ex-husband, and the pension provider of Doe’s

ex-husband as part of the Blessum office’s end-of-the-year procedure to

tie up loose ends.    Yet on December 31, Blessum sent Doe a further

letter that stated in part,

            Recently my office sent out to you, [your ex-husband]
      and the Administrator [of his pension plan], a proposed
      Qualified Domestic Relations Order (QDRO) that we were to
      prepare according to the stipulated decree. This was done.

               Previously you had called and said to hold off on the
      QDRO. Again, we have not heard back from you. We will
      . . . close out this file.

             This concludes our work for you.

             Sincerely,

             A. Zane Blessum

      Meanwhile, the pension administrator for the ex-husband’s plan

wrote Blessum on February 3, 2010, signaling its approval of the

proposed QDRO. And on February 12, Blessum received a faxed letter

from Jane Doe’s ex-husband himself. The letter read,

             Dear Zane,

            In regards to our QDRO we agree to the following
      changes to your draft submitted to [ex-husband’s pension
      provider] dated December 21, 2009.

             Item #4: The Alternate Payee’s [(Jane Doe’s)] accounts
      effective date shall begin as of August 1, 2008.

             Item # 7 [Line struck through].

             Thank you for your attention in this matter.
                                            5
               (Signed)

               [Doe’s ex-husband]                           [Jane Doe] 2

       Both Jane Doe and her ex-husband had signed the letter at the

bottom and initialed the line that had been struck through.                      The fax

cover sheet from Doe’s ex-husband contained an additional handwritten

note that explained, “We crossed off #7 so the only change will be to the

date the money is split.         I’m mailing you an original.           Any questions

please call.” Blessum did not take any additional action on the QDRO at

the time.

       Blessum had no further correspondence with Jane Doe until

March 22, 2011.         On that day, Doe came to Blessum’s office seeking

assistance in preparing her will. During that meeting, Doe and Blessum

also discussed finalizing the QDRO. Within the next few weeks, Doe and

Blessum began an intimate relationship. Blessum completed Doe’s will

on June 28 and the QDRO was filed on August 23.

       Blessum and Doe’s intimate relationship lasted for some time. By

early June 2012, though, they were experiencing problems.                       Doe was

concerned that Blessum had been with another woman at a concert on

the evening of June 8. Doe and Blessum discussed Doe’s concerns via

text message on June 9 and 10. On June 10, Doe suffered an anxiety

attack and was admitted to the emergency room.                    She was prescribed

medication and released the same day.                  On June 11, Doe came to

Blessum’s house to talk about her concerns that he was involved with


       2Jane  Doe claims her ex-husband forced her to sign this letter. Had the effective
date of the division of the retirement account been successfully moved back to August
1, 2008, as provided in the letter, Doe’s ex-husband presumably would have received a
financial benefit (and Jane Doe would have suffered a detriment). That is because stock
prices dropped significantly between August 1 and the date of their divorce. In any
event, this proposed change in effective date was not reflected in the final version of the
QDRO.
                                    6

other women. The discussion became heated. Doe was angry Blessum

appeared to be fixing a romantic dinner for someone else and she picked

up and threw the cooking pan he had been using.

      During the argument, Doe became quite upset and attempted to

take one of the anxiety pills that had been prescribed to her the day

before. Before Doe could take the pill, Blessum struck her in the face,

causing her to drop the pills.   Blessum hit her more than once.      Doe

grabbed some of the pills that had fallen onto the floor and swallowed

them after Blessum struck her.     Blessum refused to let Doe leave his

house and physically restrained her to prevent her from leaving.

      Doe managed to call 911 when Blessum left the room to get a glass

of water to try to make her throw up the pills. When Blessum returned,

Doe hid the phone under a stack of papers. Both of them were unaware

the call had gone through and was being monitored and recorded.

Blessum continued to assault Doe and restrain her from leaving.        He

made crude threats to her as she begged to be let go. Meanwhile, the

911 dispatcher sent police to Blessum’s house and continued to monitor

the call until they had arrived. When the police knocked on Blessum’s

door, Doe cried out for help.

      Doe suffered lacerations to her mouth, a black eye, a torn piercing,

swelling on her eye, cheek, and mouth, and bruises to her arm,

abdomen, face, and neck. She was taken away by an ambulance and

treated at an emergency room for her injuries.

      After the assault, Blessum contacted Doe repeatedly to apologize.

In a note, he said, “I am sorry for hitting you and terrorizing you.” Doe

initially agreed to get back together with Blessum.        Blessum also

instructed Doe to call the Dallas County courthouse and tell the

authorities she did not want to press charges. However, when the two of
                                        7

them broke up for good in August, Doe made further contact with the

police and obtained a no-contact order from the court.

      Blessum was eventually charged in January 2013. He pled guilty

to assault causing bodily injury in violation of Iowa Code sections

708.1(1) and 708.2(2), a serious misdemeanor. He was sentenced to one

year in jail with all but seven days suspended, ordered to pay a $315 fine

and $6,988.68 in restitution, and placed on probation for twelve months.

As part of his probation, Blessum was required to complete anger

management counseling.

      Doe lodged two disciplinary complaints with the Board concerning

Blessum.       The Board investigated and filed its complaint against

Blessum in August. The complaint detailed Blessum’s handling of the

QDRO and his subsequent relationship with Doe, including the assault

charge.      It alleged Blessum had violated Iowa Rules of Professional

Conduct 32:1.3 (lawyer shall act with reasonable diligence), 32:8.4(d)

(conduct prejudicial to the administration of justice),3 32:1.8(j) (sexual

relations with a client), and 32:8.4(b) (criminal act reflecting on lawyer’s

honesty, trustworthiness, or fitness).

      On April 1, 2014, the Board amended its complaint to add a count
relating to the advance fee Doe had paid Blessum to handle the

dissolution. The Board alleged Blessum had withdrawn the $1000 fee

before it was earned and did not provide Doe with a contemporaneous

accounting.     The Board asserted this conduct violated Iowa Rule of

Professional Conduct 32:1.15(c) (lawyer shall withdraw fees as earned)

and several of the rules governing trust accounts, including Iowa Court

Rules 45.7(3) (lawyer may withdraw fee only as earned), 45.7(4) (lawyer

      3The    Board subsequently withdrew its allegation that Blessum’s conduct was
prejudicial to the administration of justice.
                                      8

must notify client of withdrawal), 45.10(1) (describing a flat fee), 45.10(2)

(advance payment of a flat fee must be deposited into a trust account),

and 45.10(3) (lawyer and client can agree on how fees are withdrawn).

        Blessum filed his answer to the amended complaint on April 10,

2014.    He admitted the factual allegations underlying his relationship

with Doe and the assault, but denied that they amounted to ethical

violations. He admitted that he had improperly withdrawn the fee and

that this was a trust account violation.

        Blessum designated two expert witnesses to testify on his behalf,

Timothy G. Pearson and Mark McCormick, both of whom are attorneys in

the Des Moines area. In support of his designations, Blessum provided

an expert opinion letter from each of them.

        Pearson’s letter was a little over one typewritten page in length. In

it, Pearson stated he had reviewed Blessum’s file on Doe’s dissolution of

marriage case and that, in his opinion, Blessum acted diligently in the

matter. He noted that it was not unusual for a considerable amount of

time to pass in the filing of QDROs, that Doe’s ex-husband was

unrepresented and pro se litigants frequently cause delays, and that Doe

herself had asked Blessum to stop work on the QDRO.

        McCormick’s letter was also about a page long.           McCormick

accurately stated that the caselaw of this court requires a nexus between

an attorney’s criminal act and his or her fitness to practice law in order

to impose discipline. McCormick offered the opinion that there was no

nexus in Blessum’s case because the assault was a one-time occurrence

and out of Blessum’s character. His letter concluded,

        The facts I reviewed do not show any link between the
        conduct and Mr. Blessum’s ability to carry out his
        professional responsibilities.
                                    9
            As I understand the facts, the Board under the
      applicable standard could well find no reasonable likelihood
      of a recurrence of the conduct and that the act received
      ample redress in the criminal court.

      The Board moved to exclude both experts, arguing their testimony

would be inadmissible since they would be opining on the applicable

legal standards in the case. Blessum resisted the Board’s motion. He
maintained that Pearson was an expert in family law who could provide

enlightenment on the typical handling and processing of QDROs, such as

the one involved in Doe’s case.     Blessum argued that McCormick, a

former Iowa Supreme Court Justice who represents attorneys in

proceedings before the disciplinary commission, would be able to offer

expert insight into the nexus required between Blessum’s criminal

conduct and his fitness to practice law.    Blessum disputed that these

experts would be offering their opinions on purely legal standards. The

commission, however, agreed with the Board and granted its motion to

preclude the expert witnesses from testifying.

      A two-day hearing took place before the grievance commission on

April 10 and 11. Both Doe and Blessum testified. Blessum admitted the

trust account violation, and admitted he had struck Doe several times on

June 11, 2012, but denied that Doe was his client when their sexual

relationship began or that he had been guilty of neglect with respect to

the QDRO.

      The commission issued its findings of fact, conclusions of law, and

recommended sanction on July 24, 2014.           It concluded that Blessum

had committed all the ethical violations alleged by the Board.     Among

other things, the commission determined that Blessum should have

continued to work on the QDRO after receiving the fax from his client’s

ex-husband and his failure to do so constituted a lack of diligence. With
                                     10

respect to Blessum’s sexual relationship with Doe, the commission found

that Blessum was still Doe’s attorney on the QDRO matter when their

relationship began. The commission also decided Blessum’s conviction

for assault reflected adversely on his fitness as a lawyer.             The

commission discredited Blessum’s version of the events of June 11,

2012, namely, that he was just trying to defuse the situation and prevent

Doe from committing suicide, and that he rather than Doe had called

911.      Finally, the commission found Blessum’s handling of the $1000

advance fee constituted a violation of the trust account rules.

          The commission noted as a mitigating factor that Blessum was in

counseling but also found several aggravating factors. Specifically, the

commission determined Blessum had minimized his responsibility and

tried to shift the blame to Doe throughout the proceedings.             The

commission also noted Blessum had nearly thirty years of experience as

an attorney and had committed multiple infractions against the same

client.       The   commission   ultimately   recommended    an   indefinite

suspension with no possibility of reinstatement for four years.

          II. Standard of Review.

          We review attorney disciplinary proceedings de novo. Iowa Ct. R.

35.12(4); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Mendez, 855 N.W.2d
156, 165 (Iowa 2014).       The Board has the burden to prove attorney

misconduct by a convincing preponderance of the evidence.             Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Barnhill, 847 N.W.2d 466, 470 (Iowa

2014). “This standard is more demanding than proof by preponderance

of the evidence, but less demanding than proof beyond a reasonable

doubt.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ouderkirk, 845 N.W.2d
31, 33 (Iowa 2014).
                                        11

      We give weight to the findings of the commission, especially with

regard to the credibility of witnesses, but we are not bound by the

commission’s determinations. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Kieffer–Garrison, 847 N.W.2d 489, 492 (Iowa 2014). Notwithstanding our

de novo review of the facts, we review the commission’s evidentiary

rulings for an abuse of discretion. See In re A.K., 825 N.W.2d 46, 49

(Iowa 2013); In re N.N.E., 752 N.W.2d 1, 6 (Iowa 2008).

      III. Admissibility of Expert Witness Testimony.

      Blessum      argues    the   commission      erroneously     excluded     the

anticipated testimony of his expert witnesses, attorneys McCormick and

Pearson. He urges us to accept and consider McCormick’s and Pearson’s

opinions in our de novo review of this matter.

      Our prior caselaw has addressed when expert testimony is

admissible to assist the trier of fact. 4         In Grismore v. Consolidated

Products Co., we indicated an expert could testify regarding cause and

effect in areas of specialized knowledge such as scientific, mechanical, or

professional areas of study.       232 Iowa 328, 343, 5 N.W.2d 646, 655

(1942). We stated this was true even if the expert opinion touched upon

a so-called “ultimate fact” in the case. See id. at 343–44, 5 N.W.2d at
655. Thus, in Grismore, we upheld the trial court’s admission of expert

testimony on what had caused the sickness and death of the plaintiff’s

turkeys, even though causation was an ultimate issue in the case. Id. at

340–41, 361, 5 N.W.2d at 654, 663.

      More recently, we clarified that while Grismore abolished the

blanket rule prohibiting experts from testifying on ultimate issues, there

remain limits on the admissibility of expert testimony. See In re Det. of

      4The   Iowa Rules of Evidence apply in grievance commission hearings. See Iowa
Ct. R. 36.14(4).
                                    12

Palmer, 691 N.W.2d 413, 418 (Iowa 2005) (citing Grismore, 232 Iowa at

343, 361, 5 N.W.2d at 655, 663). An expert witness “cannot opine on a

legal conclusion or whether the facts of the case meet a given legal

standard.” Id. at 419. Opinions couched in legal terms are problematic

because they may lead the jury to misunderstand the law.           See id.

Therefore, “[w]hether an opinion couched in legal terms is excludable . . .

depends on ‘whether the terms . . . have a separate, distinct and

specialized meaning in the law different from that present in the

vernacular.’ ” Id. at 420 (quoting Torres v. Cnty. of Oakland, 758 F.2d
147, 151 (6th Cir. 1985)). Such specialized legal terms are not properly

the subject of expert opinion testimony. See id.

      Our court went on to apply this rule to the facts of that case. In

Palmer, the expert was permitted to give her opinion on “whether the

respondent’s pedophilia makes it likely that he will engage in predatory

acts of a sexually-violent nature” if he were not civilly committed. Id. at

420 (internal quotation marks omitted). The language “likely to engage

in predatory acts constituting sexually violent offenses” came directly

from the statute under which the state was seeking to commit the

respondent. See id. (quoting Iowa Code § 229A.2(11) (2003)). Yet, we

determined the expert could testify as to whether the defendant was

likely to commit an act because the statutory definition of “likely”—more

likely than not—mirrored its popular meaning. Id. at 421. At the same

time, we found the expert should not have been permitted to testify

regarding “predatory” and “sexual[ly] violent offenses,” however, because

these were legal terms with precise definitions that were more specialized

than the common vernacular. See id.

      In a case of sexual exploitation by a counselor, where one of the

issues was whether the defendant had counseled the victims within the
                                     13

meaning of the criminal statute, we upheld a trial court ruling barring an

expert from testifying as to whether the pastor defendant’s actions

amounted to “pastoral counseling.” State v. Edouard, 854 N.W.2d 421,

426, 436–37 (Iowa 2014). In an offer of proof, the expert testified that

the theological community recognized an important difference between

pastoral care and pastoral counseling. Id. at 436. We concluded that

the specialized definition given to these terms within the theological

community was irrelevant to whether the defendant’s actions fell within

the legal definition of “mental health services.” Id. at 437.

      We have also applied the principles of Grismore and Palmer to

proposed expert testimony in attorney disciplinary proceedings.         See

Comm. on Prof’l Ethics & Conduct v. Baudino, 452 N.W.2d 455, 459 (Iowa

1990) (citing Grismore, 232 Iowa at 361, 5 N.W.2d at 663). In Baudino,

the attorney failed to properly file his state and federal income tax

returns.    Id. at 456.    At the hearing before the ethics commission,

Baudino called a law professor to testify as an expert witness on his

behalf.    Id. at 459.   The professor opined that Baudino should not be

subject to a disciplinary sanction because his failure to file taxes was due

to confusion, not an intentional disregard of the law. Id. We stated the

professor’s testimony was of “questionable admissibility” because it was

an opinion on whether Baudino’s conduct met the legal standard

warranting a sanction. See id. at 459–60. However, we ultimately found

it unnecessary to consider the expert’s testimony anyway because it was

grounded on a factual assumption—the attorney’s genuine confusion—

that we did not accept. See id. at 460.

      In light of the foregoing, we believe the commission properly

excluded McCormick’s testimony. McCormick’s letter indicated that he

would be testifying on an ultimate issue that was a purely legal one—
                                      14

namely, whether there was a nexus between Blessum’s criminal conduct

and the practice of law.     It is difficult to see what an expert opinion

would add to this analysis. Nexus in this context is a legal term of art,

and we have adopted the following multifactor test to resolve the nexus

question:

             There must be some rational connection other than
      the criminality of the act between the conduct and the
      actor’s fitness to practice law. Pertinent considerations
      include the lawyer’s mental state; the extent to which the act
      demonstrates disrespect for the law or law enforcement; the
      presence or absence of a victim; the extent of actual or
      potential injury to a victim; and the presence or absence of a
      pattern of criminal conduct.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Khowassah, 837 N.W.2d 649,

653 (Iowa 2013) (internal quotation marks omitted).         Factors such as

“mental state,” “disrespect,” the “presence or absence of a victim,” the

“extent of actual or potential injury to a victim,” and the “presence or

absence of a pattern of criminal conduct” are simply not ones where the

testimony of a legal expert is likely to be helpful. See id.; cf. Iowa R. Evid.

5.702 (allowing expert testimony that “will assist the trier of fact to

understand the evidence or to determine a fact in issue”).

      Pearson’s proposed expert testimony presents a closer call.          His
letter sets forth the opinions of a domestic-relations attorney on the

timeliness of Blessum’s work on the QDRO.            The Board argues that

because Pearson opined on Blessum’s “diligence”—the same term used in

rule 32:1.3—the commission properly excluded his testimony. However,

unlike “sexually violent offense,” Palmer, 691 N.W.2d at 420–22, or

“mental health services,” Edouard, 854 N.W.2d at 436–37, or even

“nexus,” Khowassah, 837 N.W.2d at 653, the term “diligence” does not

have a specialized legal definition.       To the contrary, a review of our

caselaw indicates “diligence” in the context of an attorney disciplinary
                                    15

proceeding pursuant to rule 32:1.3 has been given a commonsense

meaning. See, e.g., Barnhill, 847 N.W.2d at 483 (indicating that this rule

requires an attorney to “handle a client matter in a reasonably timely

manner”). Whether an attorney acted with proper diligence can be the

basis for a malpractice action, and we normally require expert testimony

on the standard of care in those cases.      See Crookham v. Riley, 584
N.W.2d 258, 266 (Iowa 1998).     Nonetheless, for the reasons discussed

below, we find Blessum did not violate rule 32:1.3.     Therefore, even if

Pearson should have been permitted to testify on that issue, it did not

affect the proceeding.

      IV. Review of Alleged Ethical Violations.

      A. Failure to Act with Reasonable Diligence (Rule 32:1.3).

Rule 32:1.3 states, “A lawyer shall act with reasonable diligence and

promptness in representing a client.” Iowa R. Prof’l Conduct 32:1.3. In

Iowa Supreme Court Attorney Disciplinary Board v. Taylor, we elaborated

on when conduct may violate rule 32:1.3:

            Generally, a violation of rule 32:1.3 cannot be found if
      the acts or omissions complained of were inadvertent or the
      result of an error of judgment made in good faith. An
      attorney does not typically commit neglect by missing a
      single deadline. Instead, neglect involves a consistent failure
      to perform obligations the lawyer has assumed or a
      conscious disregard for the responsibilities a lawyer owes to
      a client and may arise when an attorney repeatedly fails to
      meet deadlines.

814 N.W.2d 259, 265 (Iowa 2012) (citations omitted) (internal quotation

marks omitted); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Conroy, 845 N.W.2d 59, 64 (Iowa 2014); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 102 (Iowa 2012).

      In the context of a dissolution-of-marriage case such as Doe’s, we

have found a violation of rule 32:1.3 when an attorney ceased working on
                                    16

the divorce, resulting in a default decree being entered against his client.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hauser, 782 N.W.2d 147, 150,

152–53 (Iowa 2010).        Hauser had initially provided appropriate

representation, including the filing of an answer to the dissolution

petition on his client’s behalf. Id. at 150. Within a few months, however,

Hauser stopped doing any additional work on the case. See id. He did

not file any further pleadings or motions and failed to appear for the

scheduled trial. Id. After the default decree was entered, Hauser’s client

repeatedly tried to contact him to no avail. Id. The client eventually had

to pay another attorney who attempted—unsuccessfully—to have the

default judgment set aside.    Id. We characterized Hauser’s actions as

“severe neglect,” “total abandonment,” and “clearly harmful to his client.”

Id. at 153.

      We also found a lack of diligence in another dissolution case, Iowa

Supreme Court Attorney Disciplinary Board v. Johnson, 792 N.W.2d 674,

678–81 (Iowa 2010).     There, the attorney failed to appear for status

conferences and did not respond to his client’s or the court’s inquiries,

resulting in unfavorable court decisions for his client. Id. at 679–80.

      We have found other instances of persistent neglect to constitute a

lack of attorney diligence in violation of rule 32:1.3. See, e.g., Conroy,
845 N.W.2d at 64–65, 67 (disciplining an attorney for failing to meet

deadlines in six appeals and failing to cure the defaults after being

notified of the opportunity to do so); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Humphrey, 812 N.W.2d 659, 664–65 (Iowa 2012) (finding a

violation where the attorney did not respond to repeated client inquiries

and the only action the attorney took in an insurance settlement case

during a twenty-month period was to send two letters); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Cunningham, 812 N.W.2d 541, 547, 549, 553
                                          17

(Iowa 2012) (disciplining an attorney who did not pass along discovery

requests to a client and failed to notify that client of a hearing and

sanctions imposed in one case and never filed a bankruptcy petition he

promised to file in another case); Van Ginkel, 809 N.W.2d at 100, 102

(finding that seven probate delinquencies in one estate, resulting in the

estate being closed two years after the statutory deadline, established

neglect); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ochs, 804 N.W.2d
720, 721–22 (Iowa 2011) (holding attorney violated disciplinary rules

when he missed deadlines in ten separate probate cases over a number

of years); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d
910, 913–14, 917, 919, 922–23 (Iowa 2011) (sanctioning an attorney for

allowing two cases to be dismissed and failing to timely close an estate

despite repeated delinquency notices).

       In the present case, the Board correctly points out that the QDRO

was not filed for more than two years after the dissolution decree was

entered.    However, this fact alone does not establish that Blessum

violated the applicable ethical rule. In fact, Blessum initially performed

work on the QDRO, including seeking required paperwork from Doe’s ex-

husband, preparing a draft QDRO, and sending the draft to Doe and her
ex-husband.      Doe failed to directly respond to correspondence, and at

one point, told Blessum’s office to stop working on the QDRO. 5 It is true,

as the commission found, that a significant period of time elapsed from

February 2010, when Doe’s ex-husband faxed revised instructions to

Blessum regarding the QDRO, and August 2011, when the QDRO was

finally filed.   But this fact needs to be placed in context.               Blessum

       5Doe denies that she gave this instruction. Still, it was reflected in Blessum’s

notes and later confirmed in Blessum’s December 31, 2009 letter, which was sent
before any dispute between Doe and Blessum arose. We accept Blessum’s version of
events here.
                                      18

initially handled the matter diligently, the client was not responsive, the

client told Blessum’s office to stop working on the matter, and at the end

of 2009, Blessum advised Doe he was closing his file on the QDRO. Cf.

Humphrey, 812 N.W.2d at 664–65 (disciplining an attorney for sending

only two letters in a twenty-month period on behalf of his client);

Johnson, 792 N.W.2d at 679–80 (imposing a sanction on an attorney who

did little to no work on behalf of his client).

      We agree with the commission that Blessum should have taken

action after receiving the February 2010 letter from Doe’s ex-husband

that was signed by Doe and requested changes to the QDRO. We do not

accept Blessum’s argument that his December 31, 2009 letter “clos[ing]

out the file,” which came just ten days after his office’s letter enclosing

the draft QDRO and which was not accompanied by any effort to formally

withdraw from the case, was enough to terminate his representation of

Doe. However, we cannot find that this inactivity by itself establishes a

rule violation. Overall, we are unable to conclude that a single instance

of nonprejudicial delay in filing a single document, attributable partly to

the client, partly to her ex-husband, and partly to the attorney, amounts

to a violation of rule 32:1.3. Because we find no rule violation, we need

not determine whether the commission abused its discretion in excluding

Pearson’s anticipated expert testimony, which went only to this issue.

      B. Sexual Relations with a Client (Rule 32:1.8(j)).        “A lawyer

shall not have sexual relations with a client, or a representative of a

client, unless the person is the spouse of the lawyer or the sexual

relationship predates the initiation of the client-lawyer relationship.”

Iowa R. Prof’l Conduct 32:1.8(j).        The sexual relationship need not

constitute sexual harassment or involve coercion to violate this rule. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morrison, 727 N.W.2d 115,
                                    19

118–19 (Iowa 2007) (indicating that even purely consensual sexual

relationships are prohibited as between client and attorney under

similarly worded prior ethical rule); see also Iowa R. Prof’l Conduct

32:1.8 cmt. 17 (“[T]his rule prohibits the lawyer from having sexual

relations with a client regardless of whether the relationship is

consensual and regardless of the absence of prejudice to the client.”).

      The unequal nature of the relationship between an attorney and

his or her client “renders it impossible for the vulnerable layperson to be

considered consenting to the sexual relationship.”      Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Marzen, 779 N.W.2d 757, 760 (Iowa 2010)

(internal quotation marks omitted).      “[A] sexual relationship between

lawyer and client can involve unfair exploitation of the lawyer’s fiduciary

role, in violation of the lawyer’s basic ethical obligation not to use the

trust of the client to the client’s disadvantage.” Iowa R. Prof’l Conduct

32:1.8 cmt. 17.   The rule is clear that any sexual relationship with a

current client is prohibited, regardless of the circumstances.        Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Furlong, 625 N.W.2d 711,

714 (Iowa 2001) (stating while applying rule 32:1.8(j)’s predecessor that

“[p]rofessional responsibility involves many gray areas, but sexual

relationships between attorney and client is not one of these[ and s]uch

conduct is clearly improper”).

      Some of the more notorious cases under this rule involve so-called

“sex for fees” arrangements in which attorneys persuade their clients to

have sexual relations with them in exchange for legal services. See, e.g.,

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bowles, 794 N.W.2d 1, 4–5

(Iowa 2011) (finding a violation where the attorney had previously had a

sexual relationship with the client and the client later engaged in a sex

act with the defendant to induce him to represent her on another
                                     20

matter); Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGrath, 713 N.W.2d
682, 695, 702–03 (Iowa 2006) (finding attorney violated former rule DR

5–101(B) prohibiting attorney–client sexual relationships by proposing

that his client “do something nice” for him in exchange for working on a

client’s visitation case (internal quotation marks omitted)).

      However, even sexual relationships between attorney and client

that do not involve an exchange for fees violate rule 32:1.8(j) because a

client cannot, by definition, consent to a relationship with his or her

attorney. Iowa R. Prof’l Conduct 32:1.8 cmt. 17. For example, in Iowa

Supreme Court Attorney Disciplinary Board v. Monroe, we found a

violation of rule 32:1.8(j) when the attorney had a sexual relationship

with a client he represented in a child custody dispute. 784 N.W.2d 784,

787–88 (Iowa 2010). The client with whom Monroe had the relationship

testified “that she felt it was her own decision to be in or out of the

relationship” and there was no coercion or expectation that her fees

would be forgiven in exchange for sex. Id. at 787. Furthermore, at the

hearing, the client stated she “harbor[ed] no ill will toward Monroe and

continue[d] to regard him as a good friend.”         Id.   We nevertheless

concluded the relationship violated the rule. Id. at 788; see also Iowa

Supreme Ct. Att’y Disciplinary Bd. Moothart, 860 N.W.2d 598, 609, 612

(Iowa 2015) (finding violations where the attorney had sexual relations

with two different clients); Marzen, 779 N.W.2d at 760, 764 (finding a

violation where the attorney had sexual relations with a client he

represented on hospitalization commitment, custody, and child support

issues); Morrison, 727 N.W.2d at 117–18 (finding a violation of then-

existing disciplinary rules where an attorney had sexual relations with a

client he represented in a dissolution proceeding); Furlong, 625 N.W.2d

at 712–14 (finding a violation under prior rule where the attorney
                                          21

engaged in a twenty-month, consensual sexual relationship with a client

he represented on several different matters).

       The rule contains an exception for sexual relationships that

predate the attorney’s representation of the client.                  Iowa R. Prof’l

Conduct 32:1.8(j). Blessum relies on this exception and maintains that

Doe was not his client when their sexual relationship began. According

to Blessum, his representation of Doe on the dissolution matter

terminated with his December 31, 2009 letter. Blessum insists he was

not representing Doe in any legal matter when their sexual relationship

commenced in April 2011. Like the commission, we find otherwise.

       The existence of an attorney–client relationship is governed by

contract principles and may be either express, such as a relationship

based on an actual written agreement, or implied from the conduct of the

parties. See Comm. on Prof’l Ethics & Conduct v. Wunschel, 461 N.W.2d
840, 845 (Iowa 1990).          An attorney–client relationship is established

when three elements are met:

       (1) a person sought advice or assistance from an attorney,
       (2) the advice or assistance sought pertained to matters
       within the attorney’s professional competence, and (3) the
       attorney expressly or impliedly agreed to give or actually gave
       the desired advice or assistance.

Id.; see also Restatement (Third) of the Law Governing Lawyers § 14, at

125 (2000).

       Doe testified that when she met with Blessum on March 22, 2011,

it was her understanding that he was “going to do [her] will.” Blessum

also testified that “[s]he became [his] client that day” because he “agree[d]

to do her will for her.” 6 These statements indicate (1) Doe “sought . . .

       6Blessum  testified that as he was getting more intimate with Doe, but before the
parties had engaged in sexual relations, he made a note not to proceed with the will.
He then claims he changed course and decided to prepare the will later, after their
relationship became sexual. We do not find this aspect of his testimony credible. In
                                         22

assistance from an attorney” (Blessum), (2) the “assistance sought

pertained to matters within” Blessum’s professional competence (drafting

a will), and (3) “the attorney expressly . . . agreed to give . . . the desired

. . . assistance” (it was understood Blessum would draft Doe’s will). See

Wunschel, 461 N.W.2d at 845.           Their sexual relationship began a few

weeks thereafter.        Because we conclude that Blessum and Doe

established an attorney–client relationship on the will matter on March

22, we need not determine whether Blessum’s representation of Doe on

the QDRO was still ongoing at that time. Blessum violated rule 32:1.8(j).

       C. Criminal Act Adversely Reflecting on Lawyer’s Fitness to

Practice Law (Rule 32:8.4(b)).         Rule 32:8.4(b) states it is professional

misconduct for a lawyer to “commit a criminal act that reflects adversely

on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other

respects.” Iowa R. Prof’l Conduct 32:8.4(b).

       This rule requires the criminal act to have a nexus with the

lawyer’s honesty, trustworthiness, or fitness to practice law. See id.; see

also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d
761, 767 (Iowa 2010) (stating that under the modern rule, “[t]he mere

commission of a criminal act does not necessarily reflect adversely on the

fitness of an attorney to practice law”).          “There cannot be too much

attention focused on the moral quality of the conduct; instead, the court

must focus on the link between the conduct and the actor’s ability to

function as a lawyer.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schmidt,

796 N.W.2d 33, 40 (Iowa 2011).                Conduct meets the definition of

reflecting adversely on an attorney’s fitness when it “reveals character

defects, which affect[] the lawyer’s ability to deal with important
______________________
any event, a unilateral decision not to draft the will, which was not communicated to
Doe, would not suffice to terminate their attorney–client relationship.
                                    23

controversies and confidential information and that lessen [ ] public

confidence in the legal profession.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Keele, 795 N.W.2d 507, 512 (Iowa 2011) (second alteration in

original) (internal quotation marks omitted). As noted above, we consider

several factors in determining whether an attorney’s criminal act reflects

adversely on his or her fitness to practice law. Id.; see also Templeton,
784 N.W.2d at 767.

      In one case, we held a defendant’s conviction for domestic abuse

assault on his wife reflected adversely on his fitness to practice law

because the victim was seriously injured and because the attorney’s

repeated violations of a no-contact order demonstrated a lack of respect

for the law. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Axt, 791 N.W.2d
98, 101–02 (Iowa 2010).

      Similarly, in Schmidt, we determined that an attorney’s criminal

acts of domestic violence reflected adversely on his fitness as a lawyer in

violation of rule 32:8.4(b). 796 N.W.2d at 41. In that case, Schmidt and

his wife were having an argument at their home when Schmidt threw his

wife down, choked her, and chased her around the house. Id. at 38. He

then choked her two additional times until she lost consciousness. Id.

The wife ultimately escaped to a neighbor’s house and attempted to call

911, but Schmidt stopped her and lied to the neighbor by telling him his

wife had fallen and hit her head in the hot tub. Id. When a sheriff’s

deputy finally arrived and placed Schmidt in the patrol car, Schmidt

broke through the steel cage in the back seat and used the deputy’s cell

phone. Id. Schmidt’s wife was taken to the hospital for treatment. Id.

Subsequently, she and the children had a number of psychological

problems for which they had to undergo counseling. Id. at 39. Schmidt
                                    24

pled guilty to two aggravated misdemeanors involving domestic abuse.

Id. at 38.

      Applying the considerations set forth above from Keele and

Templeton, we noted Schmidt’s criminal conduct involved “the conscious

decision to act on [his] hostility and assault his wife multiple times,

rather than walk away” and his depression did not excuse this choice.

Id. at 41.    Furthermore, Schmidt demonstrated disrespect for law

enforcement by preventing his wife from calling 911, lying to the

neighbor, and breaking the steel cage in the deputy’s patrol car.       Id.

Finally, Schmidt’s wife and children were victims of his criminal acts; his

wife was harmed physically and mentally, and his children were

traumatized by having witnessed the event. Id.

      In Iowa Supreme Court Attorney Disciplinary Board v. Cannon, we

considered the case of an attorney who had received convictions for

operating a boat while intoxicated, possession of cocaine, and OWI. 821
N.W.2d 873, 877 (Iowa 2012).         We found a nexus there as well,

emphasizing the actual property damage and threat of physical harm to

persons resulting from his conduct, the attorney’s pattern of criminal

conduct, and his disrespect for the law and law enforcement exemplified

by his responses when confronted by law enforcement. Id. at 878–80;

see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d 4,

11–12 (Iowa 2012) (finding a nexus between attorney’s OWI-third-offense

conviction and the practice of law based on grave risk of injury to others

and pattern of criminal conduct).

      In contrast to the foregoing cases where the attorneys’ criminal

conduct reflected adversely on their fitness as lawyers, we have stated in

dicta that a conviction for assault might not violate rule 32:8.4(b) if it

were merely a private dispute and did not otherwise reflect on the
                                      25

attorney’s fitness: “[A] lawyer who becomes involved in an isolated

incident of assault and battery while drunk, might well be considered

unlikely to commit such a violent outburst in his professional life, and

thereby not be subject to discipline.”       Schmidt, 796 N.W.2d at 41

(internal quotation marks omitted).

      Placing the present case against this legal backdrop, we have no

difficulty concluding that Blessum’s conviction for assault causing bodily

injury reflects adversely on his fitness as a lawyer. First, Blessum made

“the conscious decision to act on [his] hostility and assault [Doe] . . .

rather than walk away.”      Id.   In fact, he forcibly prevented her from

leaving while dragging and striking her repeatedly.      Second, Blessum

showed disrespect for law enforcement by attempting to falsely take

credit for summoning the police once he realized Doe had successfully

dialed 911. Third, Doe had to go to the hospital because of the physical

injuries Blessum inflicted and continued to suffer mental and emotional

problems after the assault was over. Fourth, Doe was a client. Had she

never retained Blessum as her attorney, she never would have been

assaulted by him.

      Thus, we agree with the commission that Blessum’s conviction for

assault causing bodily injury violated rule 32:8.4(j).

      D. Trust Account Practices (Rule 32:1.15(c)).        Rule 32:1.15(c)

states, “A lawyer shall deposit into a client trust account legal fees and

expenses that have been paid in advance, to be withdrawn by the lawyer

only as fees are earned or expenses incurred.” Iowa R. Prof’l Conduct

32:1.15(c).   Trust accounts in Iowa are governed by chapter 45 of the

Iowa Court Rules. Id. r. 32:1.15(f). “A lawyer must deposit advance fee

and expense payments from a client into the trust account and may
                                          26

withdraw such payments only as the fee is earned or the expense is

incurred.” Iowa Ct. R. 45.7(3).

       A lawyer accepting advance fee or expense payments must
       notify the client in writing of the time, amount, and purpose
       of any withdrawal of the fee or expense, together with a
       complete accounting. The attorney must transmit such
       notice no later than the date of the withdrawal.

Id. r. 45.7(4). 7

       Prematurely withdrawing fees violates rules 32:1.15(c) and 45.7(3).

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Denton, 814 N.W.2d 548,

551 (Iowa 2012) (noting these rules require flat fees to be deposited in a

trust account and withdrawn only when earned); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCuskey, 814 N.W.2d 250, 256 (Iowa 2012) (stating


        7In its complaint, the Board also cited rules 45.10(1), 45.10(2), and 45.10(3) in

connection with Blessum’s handling of the $1000 fee from Doe. These rules specifically
relate to flat fees and provide as follows:
              45.10(1) Definition. A flat fee is one that embraces all services
       that a lawyer is to perform, whether the work be relatively simple or
       complex.
             45.10(2) When deposit required. If the client makes an advance
       payment of a flat fee prior to performance of the services, the lawyer
       must deposit the fee into the trust account.
              45.10(3) Withdrawal of flat fee. A lawyer and client may agree as
       to when, how, and in what proportion the lawyer may withdraw funds
       from an advance fee payment of a flat fee. The agreement, however,
       must reasonably protect the client’s right to a refund of unearned fees if
       the lawyer fails to complete the services or the client discharges the
       lawyer. In no event may the lawyer withdraw unearned fees.
Iowa Ct. R. 45.10.
        However, the Board did not refer to these rules in its presentation to the
commission. Nor does it mention them in its appellate brief. The commission’s
decision does not discuss them, either. Therefore, we will not address rules 45.10(1),
45.10(2), or 45.10(3) here. The Board concedes that Blessum initially deposited the fee
into his trust account and does not assert Doe and Blessum had a specific agreement
regarding its withdrawal. It should be noted that the last sentence of rule 45.10(3)
essentially recaps what rule 45.7(3) already provides. Compare id. r. 45.10(3) (“In no
event may the lawyer withdraw unearned fees.”), with id. r. 45.7(3) (“A lawyer . . . may
withdraw such [advance] payments only as the fee is earned or the expense is
incurred.”).
                                        27

rule 32:1.15(c) “requires fees to be withdrawn by the lawyer only as

earned”).       Failure   to   render   a    contemporary   accounting   when

withdrawing a fee violates rules 32:1.15(c) and 45.7(4).         Denton, 814
N.W.2d at 551; McCuskey, 814 N.W.2d at 256.

       In his answer to the Board’s amended complaint, Blessum

admitted the underlying facts that show he improperly handled the

$1000 advance fee from Doe. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Nelson, 838 N.W.2d 528, 532 (Iowa 2013) (“Factual matters admitted

by an attorney in an answer are deemed established . . . .”).             The

evidence and testimony presented at the hearing corroborated that

Blessum withdrew the funds before performing the work and without

providing an accounting. We therefore conclude Blessum violated rules

32:1.15(c), 45.7(3), and 45.7(4).

       V. Consideration of Appropriate Sanction.

       We now consider the appropriate sanction for Blessum’s violations.

“ ‘There is no standard sanction for a particular type of misconduct, and

though prior cases can be instructive, we ultimately determine an

appropriate sanction based on the particular circumstances of each

case.’ ”    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morris, 847 N.W.2d
428, 435 (Iowa 2014) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Earley, 729 N.W.2d 437, 443 (Iowa 2007)). We respectfully consider the

commission’s recommended sanction, but are free to impose a greater or

lesser sanction. Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGinness,

844 N.W.2d 456, 463–64 (Iowa 2014).

              “When crafting a sanction, we consider the nature of
       the violations, the attorney’s fitness to continue in the
       practice of law, the protection of society from those unfit to
       practice law, the need to uphold public confidence in the
       justice system, deterrence, maintenance of the reputation of
                                      28
      the bar as a whole, and any aggravating or mitigating
      circumstances.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 660

(Iowa 2013) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rhinehart,

827 N.W.2d 169, 182 (Iowa 2013)).

      A. Range of Sanctions for Sexual Relationship with Client.

“Our past cases reveal a broad range of discipline for attorneys who

engage in sexual relations with a client. This range is between a public

reprimand and a lengthy period of suspension . . . .”            Marzen, 779
N.W.2d at 767. In Morrison, we found an indefinite suspension with no

possibility of reinstatement for three months to be an appropriate

sanction where the attorney had a consensual sexual relationship with

one client in a dissolution matter and had been previously admonished

for making sexual advances toward another client. 727 N.W.2d at 119–

20.    In   cases   that   involved   multiple   clients   and    sex-for-fees

arrangements, we have given greater sanctions. See, e.g., McGrath, 713
N.W.2d at 695, 698, 702–04 (suspending attorney’s license indefinitely

with no possibility of reinstatement for three years for proposing sex-for-

fees arrangements with two clients seeking help on custody matters).

      Additionally, we have considered the vulnerability of the client to

be an aggravating circumstance warranting higher sanctions.               See

Marzen, 779 N.W.2d at 765, 768–69 (imposing a six-month suspension

for attorney’s sexual relationship with client he represented in an

involuntary mental health commitment proceeding and who he knew was

involved in family conflict, including a child custody dispute); Bowles,
794 N.W.2d at 7–8 (imposing an eighteen-month suspension for

attorney’s sexual relationship with a client who had only recently been
                                       29

discharged from a mental health facility where the attorney also

facilitated the client’s preparation of a false affidavit).

      We      have   also   levied   more   severe    sanctions   where   sexual

relationships were accompanied by sexual harassment and other

violations.    Moothart, 860 N.W.2d at 601 (imposing a thirty-month

suspension for attorney’s sexual relations with two clients and sexual

harassment of those two clients plus three others); Furlong, 625 N.W.2d

at 713–14 (suspending an attorney for eighteen months for engaging in a

sexual relationship with one client and attempting to dissuade her from

pursuing an ethics complaint and sexually harassing another client).

      In contrast, when the attorney was found to have had sexual

relations with only one client and that client suffered no legal, emotional,

or physical harm, we have ordered a lesser sanction. See Monroe, 784
N.W.2d at 791 (imposing a thirty-day suspension and noting “the

misconduct appear[ed] to be an isolated occurrence”).

      B. Range of Sanctions for Criminal Conduct Violation.                  The

range of sanctions for domestic abuse crimes that adversely reflect on an

attorney’s fitness to practice law is similarly broad. We noted in Schmidt

our intent to treat domestic violence by attorneys more seriously than we

had in the past when a private admonition had sometimes been deemed

sufficient: “In light of our determination that domestic abuse violence is a

‘reprehensible crime,’ we now find that admonishment for such acts [is]

inappropriate.” 796 N.W.2d at 43. At the same time, we noted that in

some prior domestic abuse cases, we had imposed sanctions of up to two

years “depending on the nature and extent of other misconduct proved

by the board in the same case.” Id.

      In Schmidt, we handed down a thirty-day suspension for an

attorney who violently assaulted his wife.           Id. at 38, 45.   Despite the
                                      30

seriousness of the domestic abuse charge, we noted several mitigating

factors.   Id. at 39, 45.   Schmidt had begun an intensive rehabilitative

program even before the disposition of his criminal case. Id. at 39. We

also   referred   to   Schmidt’s   “lack   of   prior   discipline,   his   taking

responsibility for his actions, his remorsefulness,” and the substantial

evidence that this was “a one-time aberration.” Id. at 45.

       In Committee on Professional Ethics & Conduct v. Patterson, we

imposed an indefinite suspension with no possibility of reinstatement for

three months on an attorney who brutally assaulted a girlfriend who had

asked him to represent her, leaving her “a badly disfigured and battered

woman.”     369 N.W.2d 798, 799, 801 (Iowa 1985).           We discounted the

attorney’s contention that he “lost his reason and ha[d] no recollection of

the event.” Id. at 801.

       In another case, we imposed an indefinite suspension with no

possibility of reinstatement for six months on an attorney who was

convicted of striking his wife in the eye with his fist while intoxicated.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ruth, 636 N.W.2d 86,

87, 89 (Iowa 2001). He had also been convicted of third-offense OWI, but

we noted as a mitigating circumstance that he had since made great

progress in treating his alcoholism. Id. at 88–89. In Iowa Supreme Court

Board of Professional Ethics & Conduct v. Polson, we imposed a two-year

suspension on an attorney who assaulted his wife by grabbing her neck

and who then violated the court’s no-contact orders. 569 N.W.2d 612,

613–14 (Iowa 1997). We were especially troubled by the attorney’s lack

of respect for the court in repeatedly violating the court’s orders. Id. at

614.

       We put in place an indefinite suspension with no possibility of

reinstatement for fourteen months on the attorney in Committee on
                                      31

Professional Ethics & Conduct v. Lapointe, 415 N.W.2d 617, 620 (Iowa

1987). That attorney had struck his girlfriend in the stomach and face

during an argument.     Id. at 618.    Upon discovering his girlfriend was

going to testify at a grand jury proceeding concerning the incident, he

drafted a two-page document instructing her on what to say.              Id.

Lapointe was convicted of assault causing bodily injury and tampering

with a witness.   Id. at 619.    We noted that the assault was “morally

reprehensible” and that the witness-tampering charge constituted an

additional violation of our ethical rules at the time. Id. at 619–20.

      C. Range of Trust Account Sanctions. In addressing client trust

account violations, our sanctions have ranged from a public reprimand

to license revocation depending on the severity of the incident. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 588 (Iowa

2011) (collecting cases demonstrating the broad range of sanctions for

trust account violations).      Revocation will occur when the attorney

“crosses an important line” by misappropriating client funds without a

colorable future claim. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kelsen,

855 N.W.2d 175, 182 (Iowa 2014).           At the other end of the spectrum,

where the trust account violation is an isolated incident, and the

attorney had a colorable future claim to the funds, the appropriate

sanction is generally a public reprimand.        See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kersenbrock, 821 N.W.2d 415, 422 (Iowa 2012) (noting

that “[a] public reprimand might be sufficient sanction” for a trust

account violation standing alone and citing cases where this sanction

was imposed, but imposing a thirty-day suspension on an attorney who

demonstrated “a systematic failure” to comply with trust account

requirements).
                                            32

       D. The Sanction in this Case.                We agree with the commission

that a substantial sanction is warranted for Blessum’s criminal act

victimizing his own client. 8          The recording of Doe’s 911 call is very

disturbing.      The photographs showing Doe’s injuries are also quite

troubling.      Doe was fortunate the police arrived when they did.

Blessum’s efforts to downplay his actions before the commission,

indicating he basically struck Doe only to knock the pills out of her hand

and prevent her from committing suicide, fall short of the standards we

expect of attorneys. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dolezal, 841 N.W.2d 114, 128 (Iowa 2013) (deeming an attorney’s

insistence that he had done nothing wrong, despite obvious ethical

misconduct, to be an aggravating factor); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Stowers, 823 N.W.2d 1, 17 (Iowa 2012) (“Minimizing or

failing to take responsibility for one’s misconduct is an aggravating

factor.”). It is also disappointing that Blessum appeared to play on Doe’s

emotions to dissuade her from pressing charges against him after the

assault and even instructed her on how to call the courthouse and have

the charges dropped. In sum, the totality of Blessum’s behavior shows

considerable disrespect for the law and the legal system.

       We believe this case therefore warrants a much longer suspension

than Schmidt, our most recent domestic violence case. 796 N.W.2d at

45. Most importantly, Schmidt did not involve a client. See id. at 38.

Thus, unlike in Schmidt, we have two distinct, serious rule violations

that intersected.        Additionally, in Schmidt, the attorney voluntarily

undertook “intensive rehabilitative efforts” after assaulting his wife,

        8In determining the sanction, we give some but relatively little weight to the trust

account violation. Blessum conceded the violation, and there is no dispute he intended
to and ultimately did the work for which he had been retained. As just discussed, this
violation, if isolated and a first offense, would probably have resulted in a reprimand.
                                   33

including a ten-day program pertaining to destructive behaviors in

Arizona, a domestic abuse and intervention program, parent enrichment

classes, anger management as recommended by his children’s therapist,

and counseling sessions with two different professionals.       Id. at 39.

While Blessum did complete a court-ordered anger management

program, paid the court-ordered fine and restitution, and otherwise met

the terms of his probation, even at the commission hearing he presented

implausible explanations for what happened on June 11, 2012.

      For example, he claimed that he said hurtful things to Doe that

evening as a deliberate strategy so she would never want to come back.

When asked why he can be heard on the 911 recording forcibly

restraining Doe and telling her in a vulgar, threatening, and abusive

manner that she could not leave the house, while Doe can be heard

begging to be permitted to leave, Blessum insisted that he simply did not

want Doe to be driving in her condition. These explanations did not ring

true to the commission and do not ring true to us. They contrast sharply

with Blessum’s after-the-fact note to Doe apologizing for “hitting” and

“terrorizing” her. In short, we find Blessum’s discounting of his actions

at the commission hearing to be a significant aggravating factor.

      Furthermore, although Blessum asserts he has sought counseling

and this should mitigate the severity of the sanction he receives, his

testimony at the hearing indicated this therapy was primarily to deal

with his personal and marital issues rather than focused on the

seriousness of domestic violence and assaultive behavior like the

programs Schmidt enrolled in.
                                          34

       There is also evidence that Doe was vulnerable because of

conditions known to Blessum. 9            See Bowles, 794 N.W.2d at 3–4, 7;

Marzen, 779 N.W.2d at 765.            True, Doe is the only client with whom

Blessum is shown to have had a sexual or sexually harassing

relationship. Cf. Moothart, 860 N.W.2d at 615–17 (sanctioning attorney

for sexual relationships and sexual harassment of two clients and sexual

harassment of three additional women). But Doe suffered both physical

and emotional harm as a result of her relationship with Blessum.

       We do find as a mitigating factor that Blessum has no history of

violence or domestic abuse, much like the attorney in Schmidt, 796
N.W.2d at 44. Blessum also has no record of public discipline. 10

       After weighing the commission’s recommendation, the aggravating

and mitigating factors, and our precedents, we conclude an indefinite

suspension with no possibility of reinstatement for eighteen months is an

appropriate sanction in this case.

       VI. Disposition.

       We suspend Blessum’s license to practice law in Iowa with no

possibility of reinstatement for eighteen months.                  This suspension

applies to all facets of the practice of law.           See Iowa Ct. R. 35.13(3).


       9During the oral argument of this appeal, the Board asserted that Blessum used

confidential knowledge he had received from Doe regarding her history of being abused
when he victimized her on June 11, 2012. We do not find this particular allegation
supported by the record. For example, Doe testified that she told Blessum about her
traumatic past around the time they became intimate, but she added that he already
knew many of the details from his friendship with Doe’s brother-in-law.
        10At the hearing, Blessum testified he had previously received one private

admonition. In his brief to this court, Blessum stated he has received two private
admonitions. Private admonitions are not considered discipline. Van Ginkel, 809
N.W.2d at 110. Nevertheless we can consider private admonitions as aggravating
factors in imposing sanctions because they serve to put an attorney on notice of ethical
requirements. See id. Here, however, the Board did not present evidence on the
subject matter of Blessum’s earlier private admonitions and we therefore decline to
consider them as aggravating factors in determining the appropriate sanction.
                                     35

Blessum must comply with rule 35.23 and notify his clients of the

suspension.   Id. r. 35.23(1).    Prior to reinstatement, Blessum must

establish that he has not practiced law during the period of his

suspension, and that he has conformed with the requirements set forth

in Iowa Court Rule 35.14.       The costs of this proceeding are taxed to

Blessum. See id. r. 35.27(1).

      LICENSE SUSPENDED.

      All justices concur except Cady, C.J., who takes no part.